United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40333
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ADRIAN ISMAEL GARZA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:04-CR-582-1
                      --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Adrian Ismael Garza, without benefit of a plea agreement,

pleaded guilty to possession with intent to distribute more than

100 kilograms of marijuana.    Garza was sentenced to 69 months in

prison, five years of supervised release, a $500 fine, and a $100

special assessment. The district court arrived at Garza’s sentence

by upwardly departing from a guideline range of imprisonment of 60

to 63 months.      Garza did not object to the departure in the

district court.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-40333
                                      -2-

      The district court concluded that an upward departure was

necessary to protect the public from further crimes.              The district

court considered the characteristics of the defendant, the need to

promote respect for the law, and the need to afford an adequate

deterrence to criminal conduct in light of Garza’s lack of respect

for   the   rights   of    others.       The   district   court    based    its

determination   that      an   upward   departure   was   warranted    on   the

Sentencing Guidelines and the factors of 18 U.S.C. § 3553.

      After reviewing the record, we conclude that the district

court could reasonably have imposed the sentence it selected based

on the record before it.       See United States v. Jones, 444 F.3d 430,

439 (5th Cir.), cert. denied, __ S. Ct. __ (U.S. June 26, 2006).

Neither the decision to depart nor the extent of the departure were

unreasonable under plain error review.           See id. at 439-43.

      The judgment of the district court is AFFIRMED.